Citation Nr: 0115662	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  94-38 145	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for residuals of a 
craniotomy, including a communicating artery aneurysm repair, 
secondary to the service-connected hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability.  

5.  Evaluation of a service-connected lesion on the right 
knee, rated as noncompensably disabling from October 8, 1991.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

According to the veteran's DD 214, Report Of Separation From 
Active Duty (DD 214), he served on active military duty from 
October 1970 to October 1976.  He also had approximately 
14 years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  By a January 1992 rating action, the 
RO, in pertinent part, denied service connection for hearing 
loss, a heart disorder, and a left ankle disability.  By a 
March 1992 rating action, the RO determined that new and 
material evidence sufficient to reopen the previously denied 
claims for service connection for hearing loss, a heart 
disorder, and a left ankle disability had not been received.  
Additionally, the RO granted service connection for a lesion 
of the right knee and assigned a noncompensable evaluation to 
this disability, effective from October 1991.  Also, by a 
February 1995 rating action, the RO denied service connection 
for residuals of a craniotomy, including a communicating 
artery aneurysm repair, secondary to the service-connected 
hypertension.  




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

In particular, in June 1998, the veteran presented testimony 
before a hearing officer at the RO.  Two months later in 
August 1998, the veteran requested another hearing.  In 
September 1998, he asked when his hearing before the 
"traveling board" would be scheduled.  Thereafter, in 
January 1999, he again requested to be scheduled for another 
hearing.  In an August 1999 letter, the RO asked the veteran 
to clarify whether he wished to present testimony before a 
Member of the Board at the RO or before a Member of the Board 
via video conferencing.  The RO explained to the veteran that 
a positive response for a video conference hearing was 
required before this type of hearing would be scheduled.  The 
veteran failed to respond to the RO's request.  However, the 
veteran does not appear to have been scheduled for a travel 
board hearing.  On remand, therefore, the veteran should be 
asked to state whether he still desires to present testimony 
at a personal hearing and, if so, to clarify the type of the 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.700(a) (2000).  

Moreover, in October 1988, the veteran executed a 
VA Form 23-22, Appointment Of Veterans Service Organization 
As Claimant's Representative (Form 23-22) in favor of 
Disabled American Veterans.  A complete and thorough review 
of the claims folder does not indicate that the veteran has 
revoked this appointment.  In this regard, the Board notes 
that, although this service organization represented the 
veteran at his June 1998 hearing, a VA Form 1-646, Statement 
Of Accredited Representation In Appealed Case 
(VA Form 1-646), or equivalent, as well as an informal 
hearing presentation, have not been obtained and associated 
with the claims folder.  On remand, therefore, the veteran 
should be asked to clarify whether he wishes the Disabled 
American Veterans to continue to represent him in his appeal.  
If so, the RO should forward the veteran's file to his local 
representative for completion of a VA Form 646, or 
equivalent.  

The Board acknowledges that, without evidence of revocation, 
the veteran's October 1988 appointment of the Disabled 
American Veterans remains in effect.  However, the Board is 
requesting that the veteran specifically clarify his 
intentions regarding his representation because a complete 
and thorough review of the claims folder indicates that some 
post-service documents are missing.  

Specifically, at least one rating action dated prior to the 
January 1992 rating decision (which is currently the earliest 
one of record) is not contained in the claims file.  As the 
Board noted in the Introduction portion of this Remand, by 
the January 1992 rating action, the RO, in pertinent part, 
denied service connection for hearing loss, a heart disorder, 
and a left ankle disability.  By the March 1992 rating 
action, the RO determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for hearing loss, a heart disorder, and a left 
ankle disability had not been received.  However, without a 
rating action of record dated before January 1992, an 
unappealed, final denial of service connection for hearing 
loss, a heart disorder, and a left ankle disability cannot be 
found in the veteran's claims file.  

The Board acknowledges that, according to a January 1998 
document, the RO was unable to locate a missing folder.  
However, in view of the recently enacted VCAA, the Board 
concludes that, on remand, another attempt should be made to 
procure any such additional records.  

Moreover, in May 2001, the Board received from the veteran 
documents indicating that he would be undergoing evaluations 
at the Biloxi VA Medical Center (VAMC) during that month and 
at the Mobile Outpatient Clinic in the following month.  
These medical reports have not been obtained and associated 
with the veteran's claims folder.  In this regard, the Board 
notes that the most recent VA medical records which have been 
obtained and associated with the claims folder are dated in 
June 1999.  On remand, therefore, an attempt should be made 
to procure available copies of records of treatment that the 
veteran has received at both the Biloxi VAMC and Mobile 
Outpatient Clinic in recent years.  See, Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal) and Bell v. Derwinski, 
2 Vet.App. 611, 613 (1992) (regarding records in constructive 
possession of VA).  

Further review of the claims folder indicates that the 
veteran has attempted to obtain disability benefits from the 
Social Security Administration (SSA).  The claims folder does 
not contain a copy of any SSA decision awarding disability 
benefits to the veteran or of records used in support of such 
a grant.  On remand, therefore, an attempt should be made to 
obtain copies of any decision awarding SSA disability 
benefits to the veteran and of the records used in support of 
such a grant.  See, Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992) (there is a continuing obligation on VA to assist 
veterans in developing the facts of their claims throughout 
the entire administrative adjudication and this obligation 
includes the duty to obtain records regarding their medical 
history).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
state specifically whether he still 
wishes to present testimony at a personal 
hearing and, if so, to clarify the type 
of hearing that he desires.  The RO 
should schedule the veteran for any 
hearing that he may request.  

3.  The RO should also ask the veteran to 
clarify whether he wishes the Disabled 
American Veterans to continue to represent 
him in his appeal.  The veteran's response 
should be included in the claims folder.  

4.  In addition, the RO should attempt to 
locate any additional documents previously 
associated with the veteran's claims file.  
Any negative results of such efforts 
should be annotated in the veteran's 
current claims file.  


5.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of VA and private treatment that he has 
received for his craniotomy and 
communicating artery aneurysm repair, 
hearing loss, heart condition, and left 
ankle condition since his separation from 
active military duty as well as for the 
lesion on his right knee in recent years.  
Copies of all available, previously 
unobtained records should be associated 
with the claims file.  

6.  The RO should also specifically 
request the Biloxi VAMC as well as the 
Mobile Outpatient Clinic to furnish copies 
of all records of treatment that the 
veteran may have received at that medical 
facility in recent years.  Copies of all 
available, previously unobtained records 
should be associated with the claims 
folder.  

7.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency, which pertain to a claim 
filed by the veteran for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should 
be documented in the claims folder.

8(a).  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If a 
final rating action dated prior to January 
1992 which includes a denial of service 
connection for hearing loss, a heart 
disorder, and a left ankle disability 
cannot be located, the RO should consider 
adjudicating these service connection 
claims on a de novo basis.  Also, in 
re-adjudicating the claim regarding the 
evaluation of the service-connected lesion 
on the veteran's right knee, which has 
been rated as noncompensably disabling 
from October 8, 1991, the RO should 
consider the appropriateness of staged 
ratings.  See, e.g., Fenderson v. West, 12 
Vet. App. 119 (1999).

8(b).  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



